Robinson, J.
The plaintiff owns certain land extending for half a mile on the west side of the highway between sections 2 and 3 in township 155, range 52. He claims that the highway as laid out and graded is out of line, and that it takes from his land a strip from 2 to 4 or more rods wide, for which he demands damages. He appeals from the judgment and findings of the trial court, which are in effect:
That the certain line of the public highway between sections 2 and 3 does not encroach upon the land of the plaintiff situated in section 3, and that the highway is wholly to the east of a line 2 rods west of the true section line between said sections.
*285It appears that some twenty years ago the location of the same line was in dispute, and that several surveys were made for the purpose of ■establishing the true line, and that the highway for many years graded, used, and established is located according to careful surveys made by the county surveyor and others. While it is not possible to prove to an absolute certainty the correctness of the surveys, the grading, and location of the section-line highway, yet it is certain that it was all ■done in good faith, and with care and caution and by competent surveyors; and this court is in no position to undo it without risking a ■grave error.
The burden of proof was on the plaintiff, and the evidence does not ■show that the trial court was wrong. There is nothing to be gained by a discussion of this, and there is no reason for protracting the dispute. The findings are well sustained and the judgment is affirmed.